Citation Nr: 1226481	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO. 07-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date earlier than January 10, 2003 for the grant of service connection for an acquired psychiatric disorder.

2. Whether the Veteran's son, M. J., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2007 and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The August 2006 decision granted service connection for an acquired psychiatric disorder and assigned January 10, 2003 as the effective date. The May 2007 decision denied the Veteran's claim for benefits for his son as a helpless child. 

The Veteran testified at a hearing in May 2012 before the undersigned. A copy of the transcript has been associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder was received by VA on January 10, 2003. In August 2006, the RO reopened the Veteran's claim, granted service connection for an acquired psychiatric disorder, and assigned an effective date of January 10, 2003. 

2. The Veteran's son, M. J., was born in July 1978 and became 18 years of age on July [redacted], 1996.

3. M. J. was not permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than January 10, 2003 for the grant of service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2011). 

2. The criteria for the establishment of helpless child benefits as to M. J. are not approximated. Veteran. 38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.356 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for an acquired psychiatric disorder, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision. Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error. Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006). In October 2006, the Veteran filed a timely NOD to the August 2006 rating decision that granted service connection for an acquired psychiatric disorder, and the that decision has not become final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010). It is therefore proper for the Board to adjudicate his claims for earlier effective dates. Id. 

Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). The Veteran received proper VCAA notice for his petition to reopen his claim for service connection for an acquired psychiatric disorder in June 2004. The appropriate notice has been given in this case. 

A March 2006 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for his helpless child claim in March 2007. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. 

His claims were then readjudicated in the June 2011 SSOCs. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), and reports of post-service medical treatment. The RO requested the Veteran's Social Security Administration (SSA) records in May and June 2010. In June 2010, the SSA responded that they did not possess records for the Veteran and that further attempts to obtain them would be futile. The Veteran was notified of this in July 2010. Medical records, SSA records, and school transcripts for M. J. have been obtained. 

The Veteran testified at a Travel Board hearing in May 2012. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Earlier Effective Date Claim

The Veteran contends that a date earlier than January 10, 2003 should be established for the grant of service connection for an acquired psychiatric disorder. He argues that under 38 C.F.R. § 3.157(b)(1), the proper effective date is the date of his hospitalization at a VA facility in 1989. Alternatively the Veteran argues that the effective date should be in 1987 because that is when he began receiving payments from SSA. Lastly, he contends that he filed a claim for service connection in the 1980s. Having carefully considered the claim in light of the record and the applicable law, the Board must deny the appeal.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400 (2011). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a) . Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). 

On March 3, 1989 the Veteran filed a claim for service connection for an acquired psychiatric disorder. This claim was denied in a May 1990 rating decision. His petition to reopen was denied in October 1991. The Veteran appealed his case to the Board and in an August 1995 decision, the Board denied his appeal. He did not appeal the Board decision and the October 1991 rating decision became final. See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2011). The Veteran filed a petition to reopen to reopen his claim in August 1998 and his claim was denied in February 1999 and September 1999. These denials were not appealed and they became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). His most recent petition to reopen his claim was received on January 10, 2003. 

In order for the Veteran to be entitled to an effective date earlier than January 10, 2003, the Board must determine whether the claims folder contains any informal claim for benefits for service connection for an acquired psychiatric disorder prior to that date. 38 C.F.R. §§ 3.1(p) , 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382   (1999). 

With the exception of his initial claim and subsequent petitions to reopen which were continually denied as discussed above, the claims folder contains no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for an acquired psychiatric disorder from the time of discharge from service until January 10, 2003, the current date assigned. 38 C.F.R. §§ 3.1(p) , 3.155(a). Although the evidence shows that the Veteran had was treated for an acquired psychiatric disorder prior to that time, medical evidence alone cannot be an informal claim, there must be claimant intent to apply for a benefit. See Brannon v. West, 12 Vet. App. 32 (1998). 

There is no provision in the law for awarding an earlier effective date based on any assertion that an acquired disorder existed from the time of his military service. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). The Board's actions are bound by the applicable law and regulations as written and have no power to grant benefits not authorized by law. 38 U.S.C.A. § 7104(c). 

VA regulations provide that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen. 38 C.F.R. § 3.157(b).

VA medical records prior to January 10, 2003 show several instances of inpatient hospitalization for psychiatric disorders. However, the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree." 38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993). 

Such a factual scenario is not present here. The RO denied a claim for service connection for a an acquired psychiatric disorder on several occasions, but not because the disability was considered not compensable in degree. Thus, 38 C.F.R.
§ 3.157(b) is not applicable. That provision contemplates "reopening" of a claim for "compensation," not service connection, where service connection had already been granted, but no compensation was awarded. In this case, no formal claim for service connection for a psychiatric condition had ever been allowed before the August 2006 rating decision was promulgated. Accordingly, the provisions of section 3.157(b) do not apply in this case. 

The general default rule is that the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Here, the date of the petition to reopen (January 10, 2003) provides the earliest effective date possible when considering the facts of the present case. The Board need not determine whether the precise date of entitlement for service connection for an acquired psychiatric disorder is prior to the petition to reopen or subsequent to it, since in either case the date of claim (January 10, 2003) provides the earliest effective date possible for this Veteran. 

In conclusion, as there is no document of record that constitutes a formal or informal claim for major depressive disorder; the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for an acquired psychiatric disorder. 38 U.S.C.A. § 5107(b). The appeal is denied.

Recognition of M. J. as a Helpless Child

A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011). 

A Veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self support as of his or her 18th birthday. 38 C.F.R. § 3.356(a). Rating criteria applicable to disabled Veterans are not controlling. The question of permanent incapacity for self- support is one of fact for determination by the rating agency on competent evidence of record in the individual case. 38 C.F.R. § 3.356(b). Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support. 38 C.F.R. § 3.356(b)(1).

A child is shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors. Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established. 38 C.F.R. § 3.356(b)(2).

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and similar circumstances. In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 38 C.F.R. § 3.356(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. § 3.356(b)(4).

For purposes of initially establishing "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration. If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of his or her subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the child capable of self-support. If the child is found to be capable of self-support at age 18, VA need go no farther in its analysis. Dobson v. Brown, 4 Vet. App. 443, 445 (1993). 

M. J. reached the age of 18 on July [redacted], 1996. Therefore the relevant time frame for considering evidence of his condition is before that date. In May 1994 M. J. was evaluated by Dr. N. following a March 1994 incident wherein M. J. was not allowed to use the restroom during class and urinated on himself as a result. He was extremely embarrassed by this and did not want to return to school. When M. J. was brought to Dr. N. for evaluation, M. J.'s mother reported that he refused to go to school, did not bathe, comb his hair, brush his teeth, or take care of his basic needs. His mother stated that his behavior had deteriorated over the previous two to three months. He did not leave the house, slept most of the time, and did nothing but watch television. 

Upon examination, M. J. was alert, cooperative, very shy, and had a flattened affect. He was anxious and tense. He seemed to have no energy and spoke in a very low voice. He stated that he was teased at school and could not "deal with it."  He had no interest in being around other children. He admitted to neglecting his hygiene by not bathing or brushing his teeth. At the examination, his hygiene was fair. His speech was clear but very concrete. His thought process appeared to be loose and evasive. He was not psychotic. His sleep and appetite were good. He denied suicidal ideation. His insight was limited and his judgment was adequate. He was diagnosed with separation anxiety disorder and identity disorder of adolescence. His Axis II diagnosis was schizoid personality disorder. 

In July 1994, he was evaluated by M. B. because Dr. N. had recommended testing to determine whether M. J. had cognitive, perceptual, or motor problems. At the examination, his mother noted that over the previous few months his behavior had deteriorated. He refused to go to school, did not attend to basic hygiene, and stayed home watching television. He had few friends, no girlfriends, and no desire to spend time with other children. His mother described him as having always been a loner who did not actively seek friendships. He was observed to have low self esteem and low self confidence. M. B. noted that M. J. did not want to go to school because of an incident wherein he urinated on himself after not being allowed to use the restroom at school. 

During the examination he made intermittent eye contact but paid attention to M. B.'s instructions. His mood was good but at times was "too giggly." His intelligence quotient (IQ) test showed him to be in the intellectually deficient range with an IQ of 56. However, factor analysis revealed intellectually deficient functioning in perceptual organization and verbal comprehension and low average functioning in freedom from distractibility and processing speed. She noted that due to "interest scatter," these scores were not valid measures and that M. J.'s true IQ was more likely in the range of low average to average. 

M. J. had a facility with numbers and scored highest on the tests involving mazes, symbol searching, and coding. He scored low in reading and high in spelling. He performed below his age and grade level in all areas. However, the scores were "nowhere in sync" with an IQ of 56 because they were considerably higher than expected. M. B. stated that this reinforced her belief that an IQ of 56 was not accurate. 

M. J. invalidated his Minnesota Multiphasic Personality Inventory scores by answering falsely to most of the questions which "suggest[ed] a deviant response set rather than an effort to respond relevantly to the item content."  His Millon Clinical Multiaxial Inventory II results showed that M. J. had a tendency to avoid self disclosure due to either a characteristic evasiveness or an unwillingness to divulge matters of a personal nature. 

M. B. noted that M. J. functioned at an adequate level in communications, at a mild deficit in activities of daily living skills, and at a low level in socialization. It was noted that he may have gender identity issues and feelings of others watching him.

M. B. observed that an IQ of 56 did not appear to be a valid measure in M.J.'s assessment, and that it was more likely that his IQ was in the low average to average range. M. J. scored below his age and grade levels in the areas of achievement. Based upon her assessments, M. B. concluded that M. J. did not meet the requirements for placement in special education services. Rather, he had a personality that avoided interaction with others and was guarded. She recommended that if his personality style interfered with his education, then he should be evaluated by the school's social worker. If this was not the case, she recommended that he participate in therapy to increase his socialization and interaction with his environment. 

Dr. N. and M. B.'s assessments of M. J. do not support the Veteran's claim. M. B. found that M. J.'s IQ test score was not reflective of his true intellectual ability, and that it was more likely that he functioned at the low average to average level. While it is clear from Dr. N. and M. B.'s assessments that M. J. had psychiatric problems prior to attaining the age of 18, but their records do not show that M. J. was permanently incapable of supporting himself. 

M. J.'s school transcripts show that in the grading period ending in February 1993, he earned an A in football and Bs in science, history and transportation technology. He earned Cs in algebra and English. For the grading period ending in June 1993, he earned an A in transportation technology, Bs in history and English, Cs in football and science, and an F in algebra. For the grading period ending in January 1994, he earned an A in mathematics, Cs in biology, pre-English, and pre-hotel management, and Ds in English and history. His transcripts for the grading periods ending in June 1994 and January 1995 note that he had withdrawn from all classes with the exception of English, which he failed in June 1994 and automotive service, which he failed in January 1995. 

M. J.'s high school transcripts show that he was largely a B and C student until January 1994, when he earned mostly Cs and Ds. This does not demonstrate that he was so disabled that he could not support himself. It shows that he had difficulty in school. M. B. evaluated him and found that he did not need to be part of a special education program, and that his intelligence was in the low average to average range. Therefore, his grades are not probative evidence in support of the Veteran's claim. 

In October 2009 M. J.'s sister and mother submitted lay statements describing his symptoms. They reiterated his depression after the noted period of urinary incontinence, and that he did not leave his room for weeks. During that time, he stopped bathing and became disrespectful towards his family. He was taken to the hospital and provided with medication, but stopped taking it and then became violent. They stated that he needed to be watched every day, around the clock, and that he has taken medication all his life, since the incident in school. M. J.'s mother and sister are competent to discuss M. J.'s symptoms. Further, their statements are considered credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). However, they are afforded little probative weight in this case because they discuss M. J.'s symptoms throughout his life and it is not possible to tell from their statements which symptoms were present prior to age 18. 

Lay statements and SSA records show that prior to reaching the age of 18, M. J. had never worked. This fact alone does not support the claim because there is no evidence as to the reason for his unemployed status. 38 C.F.R. § 3.356(b)(3).

At his May 2012 hearing, the Veteran testified that M. J. performed poorly in school and withdrew from school at age 14. The Veteran stated that after M.J. left school, it was difficult to convince him to leave the house. The Veteran stated that M. J.'s psychiatric disorders rendered him paranoid and unable to communicate beginning around the age of 14 years. Although the Veteran's testimony is considered competent and credible, it is not consistent with the clinical findings of Dr. N., who found that M. J.'s speech was clear but concrete, and that he cooperated with the interview. M. B. found that during the examination, M. J. was interested in the interview and paid attention to instructions, and that he was able to pay attention well during all of the testing. She specifically found that he functioned at an adequate level in the area of communications. M. B. noted that M. J. may have thoughts that people were watching him but did not find that he was paranoid. Even though the Veteran's testimony is competent and credible, the findings of Dr. N. and M. B. are more probative in this matter because they clinically examined M. J. and administered tests to determine his level of functioning. 

In summary, the records for M. J. do not show that he was incapable of self-support prior to the age of 18. While the Board is sympathetic to the difficulty the Veteran's son experiences, the record demonstrates that he was not disabled at the time he attained 18 years of age to the extent that he was permanently incapable of self-support due to his psychiatric disability. As such, M. J. may not be considered a "helpless child" of the Veteran. The evidence of record is insufficient to establish that M. J. was permanently incapable of self-support by reason of physical or mental defect prior to the age of 18. 38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3. 57(a)(1), 3.356 (2011). 


ORDER

An effective date earlier than January 10, 2003 for the grant of service connection for an acquired psychiatric disorder is denied.

Recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


